Case: 3:17-cr-00039-wmc Document #:95 Filed: 04/21/20 Page 1 of 1

UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT

Everett McKinley Dirksen United States Courthouse
Room 2722 - 219 S. Dearborn Street
Chicago, Illinois 60604

Office of the Clerk
Phone: (312) 435-5850
www.ca7.uscourts.gov

 

Submitted April 15, 2020
Decided April 17, 2020

Before

WILLIAM J. BAUER, Circuit Judge
JOEL M. FLAUM, Circuit Judge
AMY C. BARRETT, Circuit Judge

 

IN RE:
No. 20-1532 SAUL ROBLES,
Petitioner

 

 

Petition for Writ of Mandamus

 

District Court No: 3:17-cr-00039-wmce
District Judge William M. Conley

 

 

 

The following is before the court: MOTION PURSUANT TO WRIT OF
MANDAMUS, filed on April 1, 2020, by pro se Petitioner.

In light of the district court’s order of April 3, 2020,

IT IS ORDERED that the petition for a writ of mandamus is DENIED as
unnecessary.

CERTIFIED COPY

form name: c7_Order_3J(form ID: 177)

 

Court i for: 4b)

Seventh Circuit
